Title: Thomas Jefferson to James Monroe, 8 May 1814
From: Jefferson, Thomas
To: Monroe, James


          My dear Sir  Monticello May 8. 14.
          I know that your esteem for our mutual friend Kosciuszko will interest you in relieving the
			 sufferings under which he now is in Paris. all his funds are in our monied institutions, and
			 we are now transferring them
			 into the hands of the government on the new loan. but the cause of
			 his
			 distress is our inability to find the
			 means of remitting his annual interest, the sole source of his subsistence. the entire
			 destruction of all the relations of commerce, has swept away the resource of private bills. the object of
			 this
			 letter is to beseech you to avail mr Barnes of any means which your department may offer of remitting to the General his annual funds. mr Barnes will have the honor of asking your advice on this subject.
          I shall set out for Bedford in about 8. or 10. days. I shall regret it very much should it deprive me of the pleasure of seeing you here. my absence will be of 3. or 4. weeks.Affectionately yours
          Th:
            Jefferson
        